DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20140323048 A1) in view of Heinonen et al (US 20050281237 A1).
Regarding claims 1, 2, 11, Kang discloses a communication mode selection method (fig. 2, fig. 8) for a multimode IoT device (dual mode: first radio communication mode and second radio communication mode; paragraph 0012, 0017), comprising: entering (electronic device 100: establish a D2D communication link between various electronic devices), by the multimode IoT device (wirelessly transmit that data to other IOT devices; the first electronic device 100 may establish a second radio communication mode to link with the target electronic devices 200 and 
However, Kang does not specifically teach that a network device N network beacon or connection request messages corresponding to communication modes supported by the multimode IoT device, wherein N is an integer greater than or equal to 2.

Heinonen et al also discloses an inquiring device that uses the information provided in the inquiry response packet, to prepare and send a paging message to the responding device. The inquiring device will transmit initial paging messages to the responding device using the device access code and timing information acquired from the inquiry response packet (paragraph 0038-0039). The responding device responds with a page acknowledgment packet. This enables the two devices to form a connection and both devices transition into the connection state. The inquiring device that has initiated the connection assumes the role of a master device and the responding device assumes the role of a slave device in a new ad hoc network (paragraph 0039). Furthermore, each ad hoc network has one master device and up to seven active slave devices. 
Regarding claim 5, Kang as modified discloses a communication mode selection method (fig. 2, fig. 8) for a multimode IoT device (dual mode: first radio communication mode and second radio communication mode; paragraph 0012, 0017), wherein entering (electronic device 100: establish a D2D communication link between various electronic devices), by the multimode IoT device, a target communication mode corresponding to the network connection response message comprises: triggering (the first radio communication mode may be used for triggering a D2D communication link; paragraph 0057) a firmware corresponding to the target communication mode (the electronic device 200 and the electronic device 220 are selected as the 
	Regarding claims 6, 7, 8, Kang discloses a multimode IoT device (dual mode: first radio communication mode and second radio communication mode; paragraph 0012, 0017) capable of communication mode selection (fig. 2, fig. 8), comprising: a first receiving means, configured to receive (the first electronic device 100 may be provided with a user interface for selecting at least one of the electronic devices 200, 210, and 220 to join in the communication service; for instance, the electronic device 200 and the electronic device 220 are selected as the target electronic devices in response to the user's input; paragraph 0026, 0056) a trigger operation for communication mode selection to cause the multimode IoT device (wirelessly transmit that data to other IOT devices; the first electronic device 100 may establish a second radio communication mode to link with the target electronic devices 200 and 220; paragraph 0057) to enter (electronic device 100: establish a D2D communication link between various electronic devices) a multimode advertising state (responding advertising packet request from at least one electronic device; the first radio communication mode may be used for triggering a D2D communication link; paragraph 0022, 0057) in response to the trigger operation (the first electronic device 100 may be provided with a user interface for selecting at least one of the electronic devices 200, 210, and 220 to join in the communication service; for instance, the electronic device 200 and the 
However, Kang does not specifically teach that a network device N network beacon or connection request messages corresponding to communication modes supported by the multimode IoT device, wherein N is an integer greater than or equal to 2.
On the other hand, Heinonen et al, from the same field of endeavor, teaches that a multimode IoT device (two Bluetooth devices transmit three network connection request messages corresponding to three communication standards, BLE, Zigbee, Wifi) sends N network beacon or connection request messages corresponding to communication modes supported by the multimode IoT device to a network device (each ad hoc network has one master device and up to seven active slave devices; all communication is directed between the master device and each 
Heinonen et al also discloses an inquiring device that uses the information provided in the inquiry response packet, to prepare and send a paging message to the responding device. The inquiring device will transmit initial paging messages to the responding device using the device access code and timing information acquired from the inquiry response packet (paragraph 0038-0039). The responding device responds with a page acknowledgment packet. This enables the two devices to form a connection and both devices transition into the connection state. The inquiring device that has initiated the connection assumes the role of a master device and the responding device assumes the role of a slave device in a new ad hoc network (paragraph 0039). Furthermore, each ad hoc network has one master device and up to seven active slave devices. All communication is directed between the master device and each respective slave device. The master initiates an exchange of data and the slave responds to the master (paragraph 0040-0042). In addition, the inquiring device 119 can be programmed for optional special processing of the SDP service records with dating/match-making personal profile information from the user's wireless terminal 101. The record may include a plurality of  “bit masks” 306.sup.1 . . . 306.sup.N, where the plurality is an integer “N”. Each bit mask contains two bytes representing a 
	  Regarding claim 10, Kang as modified discloses a multimode IoT device (dual mode: first radio communication mode and second radio communication mode; paragraph 0012, 0017) capable of communication mode selection (fig. 2, fig. 8), wherein the executing means is configured to trigger (the first radio communication mode may be used for triggering a D2D communication link; paragraph 0057) a firmware corresponding to the target communication mode (the electronic device 200 and the electronic device 220 are selected as the target electronic devices in response to the user's input; paragraph 0056) among a plurality of firmwares of the multimode IoT device (the first communication unit 110 may receive at least one responding advertising packet requesting to join the communication service; furthermore, an access point of a wireless network receives registration requests for a firmware update from a set of Internet of Things devices ; paragraph 0027, 0055) to enter an activated state (the first wireless communication mode may be constantly active in parallel with the second radio communication mode for dual mode operation; paragraph 0058). 
Allowable Subject Matter
Claims 4, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641